DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “nipple detector, configured to receive”, “ipsilateral analyzer, configured to receive”, “bilateral analyzer, configured to receive” and “integrated fusion network device, configured to receive” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wrapping, by the image register, the flipped initial auxiliary image toward the main image according to a breast contour to obtain the second auxiliary image.”  It is unclear what is meant by “wrapping” in this context.  For purposes of examination, the Examiner will assume that this is a typographical error that is intended to say “warping”.  Similar reasoning applies to claim 11.
As claim 12 does not clarify what “wrapping” means, it inherits the deficiency of claim 11.
Claim 4 recites “the initial auxiliary image” in line 5.  It is unclear what this is referring to, as there is no “initial auxiliary image” in claim 1, from which claim 4 depends.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao et al. (“Cross-View Attention Network for Breast Cancer Screening from Multi-View Mammograms”) and Sahiner et al. (“Joint two-view information for computerized detection of microcalcifications on mammograms”).
Regarding claim 1, Zhao et al. discloses a method, applied to an apparatus for mammographic multi-view mass identification, comprising: 
receiving a main image, a first auxiliary image, and a second auxiliary image (“The 4 images are referred to as L-CC, L-MLO, R-CC and R-MLO respectively, as shown in Figure 1 (a)” at section 1, paragraph 2, line 8), wherein the main image and the first auxiliary image are images of a breast of a person (for example, the R-CC and R-MLO or alternatively, the L-CC and L-MLO), and the second auxiliary image is an image of another breast of the person (in the example above, the second auxiliary image is therefore the L-CC/L-MLO or alternatively, R-CC/R-MLO); 
generating a first probability map of the main image based on the main image, the first auxiliary image (“bi-projection attention maps to identify important feature channels (as shown by blue arrows) based on two different views of the same breast” at page 1051, left column, line 5); 
generating a second probability map of the main image based on the main image, the second auxiliary image (“calculates spatial attention maps to identify asymmetric regions (as shown by red arrows) based on the same views of different breasts” at page 1051, left column, line 3); and 
generating and outputting a fused probability map based on the first probability map and the second probability map (“Finally, each of the 4 input feature maps is multiplied by its corresponding spatial and channel attention maps to output a enhanced feature map.” at page 1051, left column, line 7;“For the multi-view feature fusion approach only the fusion score is provided, since the CC and MLO views have already been fused to generate a single score for a breast” at section 3.3, last sentence).
Zhao et al. does not explicitly disclose detecting a nipple location based on the main image and the first auxiliary image, generating a first probability map of the main image based on the nipple location and generating a second probability map of the main image based on the nipple location.
Sahiner et al. teaches a method applied to an apparatus for mammographic multi-view mass identification, comprising:
detecting a nipple location based on the main image and the first auxiliary image (“The nipple location for each case was manually identified” at section IIA, paragraph 4, second to last sentence); 
generating a first probability map of the main image based on the main image, the first auxiliary image, and the nipple location (“For a cluster CC1 on the CC view, the nipple-to-object distance Rc is computed. On the MLO view, any object that falls within the annular region delineated by the two concentric arcs Rc+ΔR and Rc−ΔR centered on the nipple location is paired with the cluster candidate CC1 on the CC view” at Figure 8 description, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a nipple location as taught by Sahiner et al. to establish the feature locations of Zhao et al. as a way to characterize true microcalcifications by exploiting similarity analysis between views (see Sahiner et al. at section V).
Regarding claim 2, the Zhao et al. and Sahiner et al. combination discloses a method wherein the apparatus for mammographic multi-view mass identification includes a nipple detector, an ipsilateral analyzer, a bilateral analyzer, and an integrated fusion network device, and the method includes: 
receiving, by the nipple detector, the main image and the first auxiliary image (images are input for nipple detection as described in Sahiner et al.); 
detecting, by the nipple detector, the nipple location based on the main image and the first auxiliary image (“The nipple location for each case was manually identified” Sahiner et al. at section IIA, paragraph 4, second to last sentence); 
receiving, by the ipsilateral analyzer, the main image, the first auxiliary image, and the nipple location obtained by the nipple detector (images are sent for feature analysis); 
generating and outputting, by the ipsilateral analyzer, the first probability map of the main image (“bi-projection attention maps to identify important feature channels (as shown by blue arrows) based on two different views of the same breast” Zhao et al. at page 1051, left column, line 5); 
receiving, by the bilateral analyzer, the main image, the second auxiliary image, and the nipple location (as stated above, the images are sent for feature analysis); 
generating and outputting, by the bilateral analyzer, the second probability map of the main image (“calculates spatial attention maps to identify asymmetric regions (as shown by red arrows) based on the same views of different breasts” Zhao et al. at page 1051, left column, line 3); 
receiving, by the integrated fusion network device, the main image, the first probability map, and the second probability map (the processed images produce the feature maps); and 
generating and outputting, by the integrated fusion network device, the fused probability map (“Finally, each of the 4 input feature maps is multiplied by its corresponding spatial and channel attention maps to output a enhanced feature map.” Zhao et al. at page 1051, left column, line 7;“For the multi-view feature fusion approach only the fusion score is provided, since the CC and MLO views have already been fused to generate a single score for a breast” Zhao et al. at section 3.3, last sentence).
Regarding claim 4, Zhao et al. discloses a method wherein: 
the main image is selected from an LCC image, an RCC image, an LMLO image, and an RMLO image (“The 4 images are referred to as L-CC, L-MLO, R-CC and R-MLO respectively, as shown in Figure 1 (a)” at section 1, paragraph 2, line 8); and 
when the main image is the LCC image, the first auxiliary image is the LMLO image, and the initial auxiliary image is the RCC image (as stated above, the L-CC and L-MLO images are paired for bi-projectional analysis; the R-CC image is therefore an auxiliary image for this pairing); when the main image is the RCC image, the first auxiliary image is the RMLO image, and the initial auxiliary image is the LCC image (as stated above, the R-CC and R-MLO images are paired for bi-projectional analysis; the L-CC image is therefore an auxiliary image for this pairing); when the main image is the LMLO image, the first auxiliary image is the LCC image, and the initial auxiliary image is the RMLO image (as stated above, the L-CC and L-MLO images are paired for bi-projectional analysis; the R-MLO image is therefore an auxiliary image for this pairing); and when the main image is the RMLO image, the first auxiliary image is the RCC image, and the initial auxiliary image is the LMLO image (as stated above, the R-CC and R-MLO images are paired for bi-projectional analysis; the L-MLO image is therefore an auxiliary image for this pairing).
Regarding claim 5, the Zhao et al. and Sahiner et al. combination discloses the elements of claim 2 as described above.
The Zhao et al. and Sahiner et al. combination does not explicitly disclose that the first probability map includes mass information of pixels in the main image generated by the ipsilateral analyzer; the second probability map includes mass information of pixels in the main image generated by the bilateral analyzer; and the mass information of a pixel in the main image includes a texture density determined by brightness of the pixel.
Sahiner et al. further teaches the mass information of pixels in the main image and the mass information of a pixel in the main image includes a texture density determined by brightness of the pixel (“First, 11 morphological features related to the size, mean density, shape, and contrast were extracted from each individual microcalcification. The size of a microcalcification was estimated as the number of pixels in the segmented microcalcification region. The mean density was found by averaging the pixel values within the segmented microcalcification region” at section IIC, paragraph 2, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the morphological feature calculation as taught by Sahiner et al. to create the feature maps of the Zhao et al. and Sahiner et al. combination to identify clusters of pixels that likely belong to suspicious regions.
Regarding claim 6, the Zhao et al. and Sahiner et al. combination discloses a method further including: 
computing, by each of the ipsilateral analyzer and the bilateral analyzer and based on input images, similarities of adjacent pixels to determine a region containing pixels with similar brightness (“Rule-based classification is applied to the signal size, contrast and SNR to identify suspected individual microcalcifications.11,12 A convolution neural network CNN12 is trained to further exclude FPs. Finally, a regional clustering procedure is used to identify clustered microcalcifications. Isolated signals, considered to be either noise points or isolated calcifications are excluded, while signals that are within a neighborhood of other signals are retained as potential microcalcifications within a cluster” Sahiner et al. at section IIB, line 9); 
determining, by each of the ipsilateral analyzer and the bilateral analyzer, a shape, an area size, and a relative position with respect to the nipple location for the determined region (“First, 11 morphological features related to the size, mean density, shape, and contrast were extracted from each individual microcalcification. The size of a microcalcification was estimated as the number of pixels in the segmented microcalcification region. The mean density was found by averaging the pixel values within the segmented microcalcification region” Sahiner et al. at section IIC, paragraph 2, line 2; “For a cluster CC1 on the CC view, the nipple-to-object distance Rc is computed. On the MLO view, any object that falls within the annular region delineated by the two concentric arcs Rc+ΔR and Rc−ΔR centered on the nipple location is paired with the cluster candidate CC1 on the CC view” Sahiner et al. at Figure 8 description, line 2); and 
determining, by each of the ipsilateral analyzer and the bilateral analyzer, a region with at least one of the brightness, the shape, the area size, and the relative position deviating from a preset value as a RoI (“In this study, we used a low CNN threshold before the clustering stage to exclude only very obvious FPs. After clustering, four CNN score features were extracted for each cluster, namely, the average, standard deviation, maximum, and minimum of the individual microcalcification scores within the cluster. These features were used to define cluster CNN scores to be used for FP reduction.” Sahiner et al. at section IIC, last paragraph, third to last sentence).
Regarding claim 7, the Zhao et al. and Sahiner et al. combination discloses a method wherein each of the first probability map and the second probability map further includes a lesion possibility of each pixel on the main image, and the method further includes: 
computing, by each of the ipsilateral analyzer and the bilateral analyzer and based on input images, the lesion possibility of each pixel on the main image (“bi-projection attention maps to identify important feature channels (as shown by blue arrows) based on two different views of the same breast” Zhao et al. at page 1051, left column, line 5; “calculates spatial attention maps to identify asymmetric regions (as shown by red arrows) based on the same views of different breasts” Zhao et al. at page 1051, left column, line 3; the attention maps represent the probability that each pixel belongs to region of concern); and 
determining, by each of the ipsilateral analyzer and the bilateral analyzer, a region of pixels having lesion possibilities exceeding a preset possibility as a RoI (“Finally, each of the 4 input feature maps is multiplied by its corresponding spatial and channel attention maps to output a enhanced feature map.” Zhao et al. at page 1051, left column, line 7).
 Regarding claim 8, the Zhao et al. and Sahiner et al. combination discloses a method wherein the fused probability map includes a lesion possibility of each pixel on the main image, and the method further includes: 
computing, by the integrated fusion network device, the lesion possibility of each pixel on the main image based on the first probability map, the second probability map, and the main image (“For the multi-view feature fusion approach only the fusion score is provided, since the CC and MLO views have already been fused to generate a single score for a breast” Zhao et al. at section 3.3, last sentence).
Regarding claim 9, Zhao et al. discloses an apparatus for mammographic multi-view mass identification, comprising: 
an ipsilateral analyzer, configured to receive the main image and the first auxiliary image (“The 4 images are referred to as L-CC, L-MLO, R-CC and R-MLO respectively, as shown in Figure 1 (a)” at section 1, paragraph 2, line 8), wherein the main image and the first auxiliary image are images of a breast of a person (for example, the R-CC and R-MLO or alternatively, the L-CC and L-MLO), and generate and output a first probability map of the main image (“bi-projection attention maps to identify important feature channels (as shown by blue arrows) based on two different views of the same breast” at page 1051, left column, line 5); 
a bilateral analyzer, configured to receive the main image together and a second auxiliary image, and generate and output a second probability map of the main image (“calculates spatial attention maps to identify asymmetric regions (as shown by red arrows) based on the same views of different breasts” at page 1051, left column, line 3), wherein the second auxiliary image is an image of another breast of the person (in the example above, the second auxiliary image is therefore the L-CC/L-MLO or alternatively, R-CC/R-MLO); and 
an integrated fusion network device, configured to receive the main image, the first probability map, and the second probability map, and generate and output a fused probability map (“Finally, each of the 4 input feature maps is multiplied by its corresponding spatial and channel attention maps to output a enhanced feature map.” at page 1051, left column, line 7;“For the multi-view feature fusion approach only the fusion score is provided, since the CC and MLO views have already been fused to generate a single score for a breast” at section 3.3, last sentence).
Zhao et al. does not explicitly disclose detecting a nipple location based on the main image and the first auxiliary image, generating a first probability map of the main image based on the nipple location and generating a second probability map of the main image based on the nipple location.
Sahiner et al. teaches an apparatus for mammographic multi-view mass identification, comprising:
a nipple detector (“The nipple location for each case was manually identified” at section IIA, paragraph 4, second to last sentence), configured to receive a main image and a first auxiliary image of a breast of a person, and detect a nipple location based on the main image and the first auxiliary image (“For a cluster CC1 on the CC view, the nipple-to-object distance Rc is computed. On the MLO view, any object that falls within the annular region delineated by the two concentric arcs Rc+ΔR and Rc−ΔR centered on the nipple location is paired with the cluster candidate CC1 on the CC view” at Figure 8 description, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a nipple location as taught by Sahiner et al. to establish the feature locations of Zhao et al. as a way to characterize true microcalcifications by exploiting similarity analysis between views (see Sahiner et al. at section V).
Regarding claim 10, Zhao et al. discloses an apparatus wherein: 
the main image is selected from a left craniocaudal (LCC) image, a right craniocaudal (RCC) image, a left mediolateral oblique (LMLO) image, and a right mediolateral oblique (RMLO) image (“The 4 images are referred to as L-CC, L-MLO, R-CC and R-MLO respectively, as shown in Figure 1 (a)” at section 1, paragraph 2, line 8); and 
when the main image is an LCC image, the first auxiliary image is an LMLO image (as stated above, the L-CC and L-MLO images are paired for bi-projectional analysis); when the main image is the RCC image, the first auxiliary image is the RMLO image (as stated above, the R-CC and R-MLO images are paired for bi-projectional analysis); when the main image is the LMLO image, the first auxiliary image is the LCC image (as stated above, the L-CC and L-MLO images are paired for bi-projectional analysis); and when the main image is the RMLO image, the first auxiliary image is the RCC image (as stated above, the R-CC and R-MLO images are paired for bi-projectional analysis).
Regarding claim 14, the Zhao et al. and Sahiner et al. combination discloses the elements of claim 9 as described above.
The Zhao et al. and Sahiner et al. combination does not explicitly disclose that the first probability map includes mass information of pixels in the main image generated by the ipsilateral analyzer; and the second probability map includes mass information of pixels in the main image generated by the bilateral analyzer.
Sahiner et al. further teaches the mass information of pixels in the main image (“First, 11 morphological features related to the size, mean density, shape, and contrast were extracted from each individual microcalcification. The size of a microcalcification was estimated as the number of pixels in the segmented microcalcification region. The mean density was found by averaging the pixel values within the segmented microcalcification region” at section IIC, paragraph 2, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the morphological feature calculation as taught by Sahiner et al. to create the feature maps of the Zhao et al. and Sahiner et al. combination to identify clusters of pixels that likely belong to suspicious regions.
Regarding claim 15, the Zhao et al. and Sahiner et al. combination discloses an apparatus wherein:
the mass information of a pixel in the main image includes a texture density determined by brightness of the pixel (“First, 11 morphological features related to the size, mean density, shape, and contrast were extracted from each individual microcalcification. The size of a microcalcification was estimated as the number of pixels in the segmented microcalcification region. The mean density was found by averaging the pixel values within the segmented microcalcification region” Sahiner et al. at section IIC, paragraph 2, line 2).
Regarding claim 16, the Zhao et al. and Sahiner et al. combination discloses an apparatus wherein: 
each of the ipsilateral analyzer and the bilateral analyzer is configured to, based on input images, compute similarities of adjacent pixels to determine a region containing pixels with similar brightness (“Rule-based classification is applied to the signal size, contrast and SNR to identify suspected individual microcalcifications.11,12 A convolution neural network CNN12 is trained to further exclude FPs. Finally, a regional clustering procedure is used to identify clustered microcalcifications. Isolated signals, considered to be either noise points or isolated calcifications are excluded, while signals that are within a neighborhood of other signals are retained as potential microcalcifications within a cluster” Sahiner et al. at section IIB, line 9); 
each of the ipsilateral analyzer and the bilateral analyzer is further configured to determine a shape, an area size, and a relative position with respect to the nipple location for the determined region (“First, 11 morphological features related to the size, mean density, shape, and contrast were extracted from each individual microcalcification. The size of a microcalcification was estimated as the number of pixels in the segmented microcalcification region. The mean density was found by averaging the pixel values within the segmented microcalcification region” Sahiner et al. at section IIC, paragraph 2, line 2; “For a cluster CC1 on the CC view, the nipple-to-object distance Rc is computed. On the MLO view, any object that falls within the annular region delineated by the two concentric arcs Rc+ΔR and Rc−ΔR centered on the nipple location is paired with the cluster candidate CC1 on the CC view” Sahiner et al. at Figure 8 description, line 2); and 
each of the ipsilateral analyzer and the bilateral analyzer is further configured to determine a region with at least one of the brightness, the shape, the area size, and the relative position deviating from a preset value as a RoI (“In this study, we used a low CNN threshold before the clustering stage to exclude only very obvious FPs. After clustering, four CNN score features were extracted for each cluster, namely, the average, standard deviation, maximum, and minimum of the individual microcalcification scores within the cluster. These features were used to define cluster CNN scores to be used for FP reduction.” Sahiner et al. at section IIC, last paragraph, third to last sentence).
Regarding claim 17, the Zhao et al. and Sahiner et al. combination discloses an apparatus wherein:
 each of the first probability map and the second probability map further includes a lesion possibility of each pixel on the main image (the attention maps represent the probability that each pixel belongs to region of concern); 
each of the ipsilateral analyzer and the bilateral analyzer is further configured to compute, based on input images, the lesion possibility of each pixel on the main image (“bi-projection attention maps to identify important feature channels (as shown by blue arrows) based on two different views of the same breast” Zhao et al. at page 1051, left column, line 5; “calculates spatial attention maps to identify asymmetric regions (as shown by red arrows) based on the same views of different breasts” Zhao et al. at page 1051, left column, line 3); and 
each of the ipsilateral analyzer and the bilateral analyzer is further configured to determine a region of pixels having lesion possibilities exceeding a preset possibility as a RoI (“Finally, each of the 4 input feature maps is multiplied by its corresponding spatial and channel attention maps to output a enhanced feature map.” Zhao et al. at page 1051, left column, line 7).
Regarding claim 18, the Zhao et al. and Sahiner et al. combination discloses an apparatus wherein: 
the fused probability map includes a lesion possibility of each pixel on the main image; and the integrated fusion network device is configured to compute the lesion possibility of each pixel on the main image based on the first probability map, the second probability map, and the main image (“For the multi-view feature fusion approach only the fusion score is provided, since the CC and MLO views have already been fused to generate a single score for a breast” Zhao et al. at section 3.3, last sentence).

Claim(s) 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao et al. and Sahiner et al. as applied to claims 2 and 9 above, and further in view of Celaya-Padilla et al. (“Bilateral Image Subtraction and Multivariate Models for the Automated Triaging of Screening Mammograms”).
Regarding claim 3, the Zhao et al. and Sahiner et al. combination discloses a method wherein the apparatus further includes an image register, and the method further includes: 
receiving, by the image register, the main image and an initial auxiliary image (images are temporarily stored for processing);
flipping, by the image register, the initial auxiliary image (“A training sample includes 4 mammogram images and their corresponding labels, while the R-CC and R-MLO images are horizontally flipped to keep the same spatial layout as their left-breast counterparts” Zhao et al. at section 2.2, line 6).
The Zhao et al. and Sahiner et al. combination does not explicitly disclose wrapping, by the image register, the flipped initial auxiliary image toward the main image according to a breast contour to obtain the second auxiliary image.
Celaya-Padilla et al. teaches a method applied to an apparatus for mammographic multi-view mass identification, comprising:
receiving, by the image register, the main image and an initial auxiliary image (images are temporarily stored for processing); 
flipping, by the image register, the initial auxiliary image (“The left breast mammographic images were mirrored and then registered to their corresponding right breast images.” at section 3.2, line 1); and 
wrapping, by the image register, the flipped initial auxiliary image toward the main image according to a breast contour to obtain the second auxiliary image (“The registration used a standard image registration framework with a B-Spline multiresolution transformation optimizing the Mattes mutual information metric [28, 29]. The B-Spline transform T(𝑥, 𝑦) deforms an image by modifying a mesh of control points which pinpoints to the moving image to maximize of a similarity measure” at section 3.2, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the registration as taught by Celaya-Padilla et al. for the images of the Zhao et al. and Sahiner et al. combination as Zhao et al. suggests that registration “improve the spatial alignment of the left and right breast images, such that the proposed bi-lateral attention module may better learn the importance of asymmetric regions” (Zhao et al. at section 4, line 11).
Regarding claim 11, the Zhao et al. and Sahiner et al. combination discloses a an apparatus further including: 
an image register, configured to receive the main image and an initial auxiliary image (images are temporarily stored for processing), flip the initial auxiliary image (“A training sample includes 4 mammogram images and their corresponding labels, while the R-CC and R-MLO images are horizontally flipped to keep the same spatial layout as their left-breast counterparts” Zhao et al. at section 2.2, line 6).
The Zhao et al. and Sahiner et al. combination does not explicitly disclose wrapping the flipped initial auxiliary image toward the main image according to a breast contour to obtain the second auxiliary image.
Celaya-Padilla et al. teaches an apparatus for mammographic multi-view mass identification, comprising:
an image register, configured to receive the main image and an initial auxiliary image (images are temporarily stored for processing), flip the initial auxiliary image (“The left breast mammographic images were mirrored and then registered to their corresponding right breast images.” at section 3.2, line 1) and wrap the flipped initial auxiliary image toward the main image according to a breast contour to obtain the second auxiliary image (“The registration used a standard image registration framework with a B-Spline multiresolution transformation optimizing the Mattes mutual information metric [28, 29]. The B-Spline transform T(𝑥, 𝑦) deforms an image by modifying a mesh of control points which pinpoints to the moving image to maximize of a similarity measure” at section 3.2, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the registration as taught by Celaya-Padilla et al. for the images of the Zhao et al. and Sahiner et al. combination as Zhao et al. suggests that registration “improve the spatial alignment of the left and right breast images, such that the proposed bi-lateral attention module may better learn the importance of asymmetric regions” (Zhao et al. at section 4, line 11).
Regarding claim 12, Zhao et al. discloses an apparatus wherein: 
the main image is selected from an LCC image, an RCC image, an LMLO image, and an RMLO image (“The 4 images are referred to as L-CC, L-MLO, R-CC and R-MLO respectively, as shown in Figure 1 (a)” at section 1, paragraph 2, line 8); and 
when the main image is the LCC image, the first auxiliary image is the LMLO image, and the initial auxiliary image is the RCC image (as stated above, the L-CC and L-MLO images are paired for bi-projectional analysis; the R-CC image is therefore an auxiliary image for this pairing); when the main image is the RCC image, the first auxiliary image is the RMLO image, and the initial auxiliary image is the LCC image (as stated above, the R-CC and R-MLO images are paired for bi-projectional analysis; the L-CC image is therefore an auxiliary image for this pairing); when the main image is the LMLO image, the first auxiliary image is the LCC image, and the initial auxiliary image is the RMLO image (as stated above, the L-CC and L-MLO images are paired for bi-projectional analysis; the R-MLO image is therefore an auxiliary image for this pairing); and when the main image is the RMLO image, the first auxiliary image is the RCC image, and the initial auxiliary image is the LMLO image (as stated above, the R-CC and R-MLO images are paired for bi-projectional analysis; the L-MLO image is therefore an auxiliary image for this pairing).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhao et al. and Sahiner et al. as applied to claim 9 above, and further in view of Dubrovina et al. (“Computational mammography using deep neural networks”).
The Zhao et al. and Sahiner et al. combination discloses the elements of claim 9 as described above.
The Zhao et al. and Sahiner et al. combination does not explicitly disclose that the nipple detector is a deep neural network (DNN) based nipple detector.
Dubrovina et al. teaches an apparatus in the same field of endeavor of mammograph processing, wherein:
the nipple detector is a deep neural network (DNN) based nipple detector (“The raw DNN classifier output obtained for one of the images in
our data-set is shown in Figure 2(c). Since the proposed patch based classifier cannot incorporate constraints in relative spatial locations of different tissues, it may produce fragmented regions, as shown in Figure 2(c). Therefore, during the post-processing step, as dictated by the physiological breast structure, (i) the interior of the large pectoral muscle region adjacent to origin of the image is filled with its corresponding label, while small unconnected components of the pectoral muscle region are given the label of the general breast tissue; (ii) the outer boundary of the fibrogladular tissue region is morpholocally filled to contain the fibrogladular tissue label, and its connected components smaller than some predefined threshold, are removed; (iii) a single connected component of the nipple region, closest to the centre of the image, is retained” at section 2.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the DNN to label the nipple as taught by Dubrovina et al. in the images of the Zhao et al. and Sahiner et al. combination as Sahiner et al. suggests that automatic nipple detection would improve the usability of the detection method (see section V) and therefore would streamline the mammographic analysis by eliminating the need for manual annotation.

Allowable Subject Matter

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the DeepLab v3 structure, Siamese input, PWFL function NL blocks are known concepts in the art and each may have their own associated advantages for use within a neural network structure, there is no suggestion outside of Applicant’s own disclosure that demonstrates the benefit of all of these used together.  Similarly, Faster-RCNN, feature pyramid networks and relation blocks are known but there is no suggestion outside of Applicant’s own disclosure that demonstrates the benefit of all of these used together.  As such, claims 19 and 20 are non-obvious over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662